DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims foreign priority to application TW109119432 filed 06/10/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 6, 10, 12, 15, and 19 objected to because of the following informality:
“... the visual feedback includes at least one of a color transition of an indicator and a message pop-up” should be corrected to “... the visual feedback includes at least one of a color transition of an indicator or a message pop-up”
Claim 8 objected to because of the following informality:
“... target portion and the plurality of medical images,;” has an extra comma and should be corrected to “... target portion and the plurality of medical images;”
Claim 11 objected to because of the following informality:
“... display in the combined image via said display (34)” should have the label “(34)” removed
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767).
Regarding claim 1, Oezbek teaches a method for guiding a surgical instrument (50), to be implemented by a system (20) ([0007], [0013], [0028], [0071]), the method comprising:
providing a plurality of medical images which are related to a subject (60) for selection of one medical image from among the plurality of medical images as a target image, and displaying the target image, the target image containing an image portion (130) which represents a lesion of the subject and on which a surgical target site (130) is to be assigned (Figs. 7-8, [0007], [0026], [0049], [0069-0070], wherein a surgeon inputs patient data comprising pre-operative images of the patient’s anatomy, wherein the patient 260 and/or patient data may be displayed on the lens 36 of the HMD 30. The portion of the patient 260 and/or patient data displayed on the lens 36 may include the target object 130, wherein patient data comprises pre-operative images of the patient’s anatomy and target objects. Target object 130 may represent an item within the patient 60 that is to be operated on during the medical procedure, such as a tumor or organ);
building a three-dimensional (3D) image model (260) which corresponds to the subject (60) and which is marked with the surgical target site (130) (Figs. 7-8, [0069-0070]);
connecting the surgical target site (130) and an virtual entry site (62) with a straight line, generating a guiding path (202, 210) extending from the virtual entry site (62), in a direction away from the surgical target site (130) and along the straight line, and displaying the guiding path (202, 210) for guiding the surgical instrument (50) (Figs. 3-5, 7-8, [0050], wherein target trajectory axis 210 may be defined by a solid line connecting a target object 130 and an entry point comprises connecting the surgical site with the virtual entry site, and wherein figures 3-5 and 8 show a target trajectory axis 210 as a guiding path extending from the virtual entry site 62, 262).
However, Oezbek fails to explicitly teach wherein building the 3D image model is based on the medical images and the target image with the target site assigned, capturing a real-time image of the subject, performing image registration to superimpose the 3D image model on the real-time image so as to result in a combined image which is marked with the surgical target site, and displaying the combined image; and determining, based on the medical images and the surgical target site marked on the combined image, a virtual entry site that is located on the combined image and that corresponds to an actual entry site on the subject.
In an analogous visual guidance method for surgical procedures field of endeavor, Lang teaches such a feature. Lang teaches an intra-operative and pre-operative data/scans may be used to generate/build a 3D model of the patient (173 ,181) (Fig. 15, [0201], [1195]). Lang teaches live data (18) may be acquired by using image or video capture systems ([0145]). Lang teaches virtual data of the patient can be projected superimposed onto live data of the patient by registering live data and virtual data of the patient ([0146], [0199], wherein superimposed virtual and live data comprise a combined image and the superimposing seen through the OHMD comprises displaying the combined image). Lang teaches registration of the virtual data and live data may be performed by identifying and marking a surgical site or target tissue in the virtual data ([0655]). Lang further teaches after successful registration of virtual and live data, the OHMD can show desired 3D trajectory including an entry point ([1577]). By registering, superimposing virtual patient data with live patient data, and showing an entry point on the OHMD, a “virtual entry site that is located on the combined image” is determined and is based on the medical images and marked surgical site in the combined image. Lang further teaches the data displayed by the OHMD may concurrently be displayed on a separate computer or display monitor ([1285]), and aspects or components of a virtual surgical plan can be displayed and superimposed by either the OHMD unit or the separate display monitor ([1303]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to use pre/intra-operative images for building the 3D model and to register and superimpose virtual data with captured live data including an entry point as taught by Lang ([1195], [0145-0146], [0199], [1577]). Oezbek similarly teaches providing for pre-operative image data ([0026-0027]) but fails to explicitly teach how a model corresponding to the patient is built. Lang shows the pre-operative image data may be used to generate a model ([1195]). Therefore, it would be obvious to use the teachings of Lang for the purpose of building a model. A model based on scans of the patient would predictably yield an accurate representation of said patient. In contrast to recording live data and superimposing virtual data on top, Oezbek teaches overlaying virtual data over the actual patient as seen from the perspective of the surgeon (Fig. 3, [0008], [0048]). By modifying Oezbek to rather record and capture live data and overlaying virtual data on captured live data as taught by Lang, the virtual data including virtual surgical plans may remain superimposed and/or aligned with live data regardless of view angle or perspective of the viewer (i.e. alignment and/or superimposition can be maintained as the viewer moves his or her head or body) as recognized by Lang ([0144], [0146]). Moreover, registering virtual and live data and creating/showing a virtual entry point on the display as taught by Lang ([1577]) has the similar benefit mentioned earlier, the alignment/superimposition of the virtual entry point is maintained regardless of viewing angle.
Regarding claim 2, Oezbek in view of Lang teaches the invention as claimed above in claim 1.
However, Oezbek fails to teach wherein: building a 3D image model includes building, based on the plurality of medical images, a first 3D model that represents an anatomical structure of the subject, and building a second 3D model that represents the surgical target site on the lesion based on the image portion contained in the target image, the surgical target site assigned on the target image and the plurality of medical images; and performing image registration includes superimposing the first 3D model and the second 3D model on the real-time image so as to result in the combined image.
Lang teaches a virtual brain lesion/tumor can be displayed in combination with virtual data of normal tissue ([0209], [0218], [0220-0221], wherein normal tissue comprises a first 3D model that represents an anatomical structure, and wherein pathological tissue or tumor/lesion comprises a second 3D model that represents the surgical target site). Lang further teaches any combination of images can be superimposed on live patient data and displayed ([0221]). Lang teaches the 3D virtual image of the patient may include a 3D display of different types of anatomy including an area of intended surgery or a surgical site ([0240]). Lang further teaches the virtual 3D representation of the patient can include an entire anatomic area or select tissues or select tissues of an anatomic area ([0241]). Lang teaches by superimposing virtual features, such as 3D models of the patient’s gyri and sulci, registration between virtual data and live data may occur ([0204-0207], wherein 3D models of the gyri and sulci may suitably be first and second 3D models that represent normal brain tissue and a brain lesion as disclosed in [0262]). Table 11 lists virtual data of patient anatomy which may be displayed and thus superimposed; the table 11A includes brain lesion, brain tumor, and table 11B includes surgical sites and alterations to surgical sites which may be displayed (Tables 11A-11B on page 102).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to model both normal tissue and pathological tissue such as a brain lesion/tumor as taught by Lang ([0209], [0218], [0220-0221]). By modeling the tumor and normal tissue, surgical procedures removing said tumor may be simulated in a virtual surgical plan as recognized by Lang ([0713], [0905]). By simulating a surgical procedure, the effects of the procedure may be seen without affecting the actual patient, thereby aiding how to approach a surgery. It would have been obvious to one of ordinary skill in the art to have modified the invention of Oezbek to further superimpose the virtual features on live patient data and perform registration as taught by Lang ([0207]). By doing so, the lesion or brain tumor may be viewed from different view angles as recognized by Lang ([0207], [0225], [0246]).
Regarding claim 7, Oezbek teaches a system (20) for guiding a surgical instrument (50) ([0007], [0013], [0028], [0090]), said system (20) comprising:
a display (30) ([0025]);
a storage configured to store a plurality of medical images which are related to a subject ([0026], [0028], [0040], wherein user input I may be configured to allow the surgeon to input or enter patient data, patient data comprising patient images, and wherein the navigation controller 80 is in communication with user input I and storage, and the HMD controller 180 has storage capability);
a processor electrically connected to said storage, said display, and configured to select one medical image from among the plurality of medical images as a target image and to display the target image via said display (30), the target image containing an image portion (130) which represents a lesion of the subject (60) ([0028], [0040], [0049], [0069-0070], wherein patient data may be displayed on the lens 36 of the HMD 30. The patient data displayed on the lens 36 may include the target object 130, wherein patient data comprises pre-operative images of the patient’s anatomy and target objects. Target object 130 may represent an item within the patient 60 that is to be operated on during the medical procedure, such as a tumor or organ),
wherein said processor includes a model-building module (20), an image-registration module (20) and a guiding-line-generating module (20) ([0069-0070], visualization of a model or 3-D image of the patient 260 – comprises having a model-building module, [0007], The surgical navigation system may be further configured to register the position and/or orientation of the head-mounted display, patient tracker, and surgical instrument with patient data to generate and display an augmented reality visualization on a lens or screen of the head-mounted display – comprises having an image-registration module, [0011], The surgical navigation system may be configured to plan a target trajectory axis based on patient data for the alignment of a tip of a surgical instrument – comprises having a guiding-line generating module),
wherein said model-building module (20) is configured to build a 3D image model (260) which corresponds to the subject (60) and which is marked with the surgical target site (130) (Figs. 7-8, [0069-0070]).
wherein said guiding-line-generating module (20) is configured to
determine, based on patient markers (42), a virtual entry site (62) that is located on the combined image and that corresponds to an actual entry site on the subject (60) (Fig. 3, [0035], [0048]),
connect the surgical target site (130) and the virtual entry site (62) with a straight line (Figs. 3-5, 7-8, [0050], wherein target trajectory axis 210 may be defined by a solid line connecting a target object 130 and an entry point),
generate a guiding path (210) extending from the virtual entry site (62), in a direction away from the surgical target site (130) and along the straight line (Figs. 3-5 and 8 show a target trajectory axis 210 as a guiding path extending from the virtual entry site 62, 262), and
display the guiding path (210) via said display (30) for guiding the surgical instrument (50) (Fig. 3-5 and 7-8, [0049-0050], [0053], [0060], [0069-0070]).
	However, Oezbek fails to teach said system comprising: an image capturing device configured to capture a real-time image of the subject; the processor electrically connected to said image capturing device, wherein said processor is further configured to, based on a user selection inputted via a graphical user interface (GUI), assign a surgical target site on the image portion of the target image, wherein said model-building module is configured to build, based on the medical images, the 3D image model, wherein said image-registration module is configured to determine whether the real-time image is being displayed via said display, perform, when it is determined that the real-time image is being displayed via said display, image registration to superimpose the 3D image model on the real-time image so as to result in a combined image which is marked with the surgical target site, and display the combined image via said display, and wherein determining a virtual entry site is based on the medical images stored in said storage and the surgical target site marked on the combined image.
In an analogous system for guiding surgical procedures field of endeavor, Lang teaches such a feature. Lang teaches a system for positioning a virtual path or instrument using a head mounted display device coupled with one or more processing units ([0070]). Lang teaches an intra-operative and pre-operative data/scans may be used to generate/build a 3D model of the patient (173 ,181) (Fig. 15, [0201], [1195]). Lang teaches pre-operative data can be used to develop a virtual surgical plan, and the plan may be developed with use of a computer including a processor ([0909-0910]). Lang teaches the optical head mounted display (OHMD) can transmit data back to a computer, including data generated by an image and/or video capture system attached to, integrated with or coupled to the OHMD ([0070], [0082], [0088], wherein the OHMD having the video capture system attached and also coupled with a processing unit comprises a processor electrically connected to an image capturing device). Lang teaches a graphical user interface in which a surgeon or operator can execute virtual surgical plans on, including placing femoral/tibial tunnels and identifying places of interest for developing a surgical plan on the graphical interface and the associated display of the data ([1645], wherein identifying features, surfaces and/or shapes of interest and placing tunnels on the graphical user interface (GUI) and on the associated display of the data comprise assigning a surgical target site using a graphical user interface GUI on the image portion of the target image). Lang teaches live data (18) may be acquired by using image or video capture systems ([0145]). Lang teaches virtual data of the patient can be projected superimposed onto live data of the patient seen through the optical head mounted display by registering live data and virtual data of the patient ([0146], [0199], wherein superimposed virtual and live data comprise a combined image and the superimposing seen through the OHMD comprises displaying the combined image). Lang teaches registration of the virtual data and live data may be performed by identifying and marking a surgical site or target tissue in the virtual data ([0655]). Lang further teaches the image and/or video capturing system can detect or recognize patterns and thus trigger a command to display corresponding virtual surgical step in the OHMD superimposed onto the surgical field ([0434], wherein the capturing system detecting/recognizing patterns and triggering superimposition of virtual data onto the surgical field comprises determining whether the real-time image is being displayed via said display and to perform, when it is determined that the real-time image is being displayed via said display, image registration to superimpose). Lang teaches after successful registration of virtual and live data, the OHMD can show desired 3D trajectory including an entry point ([1577]). Since the surgical site is marked in the virtual data, the combined image comprising the virtual data superimposed on the live data is also marked. By registering, superimposing virtual patient data with live patient data, and showing an entry point on the OHMD, a “virtual entry site that is located on the combined image” is determined and is based on the medical images and marked surgical site in the combined image. Lang further teaches the data displayed by the OHMD may concurrently be displayed on a separate computer or display monitor ([1285]), and aspects or components of a virtual surgical plan can be displayed and superimposed by either the OHMD unit or the separate display monitor ([1303]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to use pre/intra-operative images for building the 3D model and to register and superimpose virtual data with captured live data including an entry point as taught by Lang ([1195], [0145-0146], [0199], [1577]). Oezbek similarly teaches providing for pre-operative image data ([0026-0027]) but fails to explicitly teach how a model corresponding to the patient is built. Lang shows the pre-operative image data may be used to generate a model ([1195]). Therefore, it would be obvious to use the teachings of Lang for the purpose of building a model. A model based on scans of the patient would predictably yield an accurate representation of said patient. In contrast to recording live data and superimposing virtual data on top, Oezbek teaches overlaying virtual data over the actual patient as seen from the perspective of the surgeon (Fig. 3, [0008], [0048]). By modifying Oezbek to rather record and capture live data and overlaying virtual data on captured live data as taught by Lang, the virtual data including virtual surgical plans may remain superimposed and/or aligned with live data regardless of view angle or perspective of the viewer (i.e. alignment and/or superimposition can be maintained as the viewer moves his or her head or body) as recognized by Lang ([0144], [0146]). Moreover, registering virtual and live data and creating/showing a virtual entry point on the display as taught by Lang ([1577]) has the similar benefit mentioned earlier, the alignment/superimposition of the virtual entry point is maintained regardless of viewing angle. It would have been further obvious to have modified Oezbek to include a graphical user interface to assign a surgical target site as taught by Lang ([1645]). In contrast, Oezbek teaches a navigation interface including a user input I which allows a surgeon to enter patient data, including information related to for example a specific vertebrae the medical procedure is being performed on ([0026]); however, Oezbek fails to explicitly teach wherein the user input I is a graphical user interface used to assign a target. By having a graphical user interface (GUI) to identify surfaces/features of interest and/or place virtual tunnels/grafts as taught by Lang ([1645]), a surgeon may more easily visualize and thus accurately assign a target site.
Regarding claim 8, Oezbek in view of Lang teaches the invention as claimed above in claim 7.
However, Oezbek fails to teach wherein: said model-building module is configured to build, based on the plurality of medical images, a first 3D model that represents an anatomical structure of the subject, and build a second 3D model that represents the surgical target site on the lesion based on the image portion contained in the target image, the surgical target site assigned on the target portion and the plurality of medical images; and said image-registration module is configured to superimpose the first 3D model and the second 3D model on the real-time image so as to result in the combined image.
Lang teaches a virtual brain lesion/tumor can be displayed in combination with virtual data of normal tissue ([0209], [0218], [0220-0221], wherein normal tissue comprises a first 3D model that represents an anatomical structure, and wherein pathological tissue or tumor/lesion comprises a second 3D model that represents the surgical target site). Lang further teaches any combination of images can be superimposed on live patient data and displayed ([0221]). Lang teaches the 3D virtual image of the patient may include a 3D display of different types of anatomy including an area of intended surgery or a surgical site ([0240]). Lang further teaches the virtual 3D representation of the patient can include an entire anatomic area or select tissues or select tissues of an anatomic area ([0241]). Lang teaches by superimposing virtual features, such as 3D models of the patient’s gyri and sulci, registration between virtual data and live data may occur ([0204-0207], wherein 3D models of the gyri and sulci may suitably be first and second 3D models that represent normal brain tissue and a brain lesion as disclosed in [0262]). Table 11 lists virtual data of patient anatomy which may be displayed and thus superimposed; the table 11A includes brain lesion, brain tumor, and table 11B includes surgical sites and alterations to surgical sites which may be displayed (Tables 11A-11B on page 102).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to have the model-building module model both normal tissue and pathological tissue such as a brain lesion/tumor as taught by Lang ([0209], [0218], [0220-0221]). By modeling the tumor and normal tissue, surgical procedures removing said tumor may be simulated in a virtual surgical plan as recognized by Lang ([0713], [0905]). By simulating a surgical procedure, the effects of the procedure may be seen without affecting the actual patient, thereby aiding how to approach a surgery. It would have been obvious to one of ordinary skill in the art to have modified the invention of Oezbek to further superimpose the virtual features on live patient data and perform registration as taught by Lang ([0207]). By doing so, the lesion or brain tumor may be viewed from different view angles as recognized by Lang ([0207], [0225], [0246]).
Regarding claim 13, Oezbek teaches a computer program product (software) for guiding a surgical instrument (50), the computer program product (software) comprising a non-transitory computer readable storage medium (storage) having program instructions (operating instructions) stored therewith, the program instructions constitute a model-building module (20), an image-registration module (20) and a guiding-line-generating module (20) ([0028], wherein the navigation controller 80 may be in communication with storage and may further comprise software and/or operating instructions related to the operation of the surgical navigation system 20, [0069-0070], visualization of a model or 3-D image of the patient 260 – comprises the software having a model-building module, [0007], The surgical navigation system may be further configured to register the position and/or orientation of the head-mounted display, patient tracker, and surgical instrument with patient data to generate and display an augmented reality visualization on a lens or screen of the head-mounted display – comprises the software having an image-registration module, [0011], The surgical navigation system may be configured to plan a target trajectory axis based on patient data for the alignment of a tip of a surgical instrument – comprises the software having a guiding-line generating module), the program instructions being executable by a system to cause the system to:
provide a plurality of medical images which are related to a subject (60) for selection of one medical image from among the plurality of medical images as a target image, and display the target image, the target image containing an image portion (130) which represents a lesion of the subject and on which a surgical target site (130) is to be assigned (Figs. 7-8, [0007], [0026], [0049], [0069-0070], wherein a surgeon inputs patient data comprising pre-operative images of the patient’s anatomy, wherein the patient 260 and/or patient data may be displayed on the lens 36 of the HMD 30. The portion of the patient 260 and/or patient data displayed on the lens 36 may include the target object 130, wherein patient data comprises pre-operative images of the patient’s anatomy and target objects. Target object 130 may represent an item within the patient 60 that is to be operated on during the medical procedure, such as a tumor or organ);
build, by the model-building module (20), a 3D image model (260) which corresponds to the subject (60) and which is marked with the surgical target site (130) (Figs. 7-8, [0069-0070]);
by the guiding-line-generating module (20),
determine, based on patient markers (42), a virtual entry site (62) that is located on the combined image and that corresponds to an actual entry site on the subject (60) (Fig. 3, [0035], [0048]),
connect the surgical target site (130) and the virtual entry site (62) with a straight line (Figs. 3-5, 7-8, [0050], wherein target trajectory axis 210 may be defined by a solid line connecting a target object 130 and an entry point),
generate a guiding path (210) extending from the virtual entry site (62) in a direction away from the surgical target site (130) and along the straight line (Figs. 3-5 and 8 show a target trajectory axis 210 as a guiding path extending from the virtual entry site 62, 262), and
display the guiding path (210) for guiding the surgical instrument (50) (Figs. 3-5 and 7-8, [0049-0050], [0053], [0060], [0069-0070]).
However, Oezbek fails to teach wherein the 3D image model is based on the medical images and the target image with the surgical site assigned; capture a real-time image of the subject; by the image-registration module, perform image registration to superimpose the 3D image model on the real-time image so as to result in a combined image which is marked with the surgical target site, and display the combined image; and wherein determining a virtual entry site is based on the medical images and the surgical target site marked on the combined image.
In an analogous visual guidance for surgical procedures field of endeavor, Lang teaches such a feature. Lang teaches an intra-operative and pre-operative data/scans may be used to generate/build a 3D model of the patient (173 ,181) (Fig. 15, [0201], [1195]). Lang teaches live data (18) may be acquired by using image or video capture systems ([0145]). Lang teaches virtual data of the patient can be projected superimposed onto live data of the patient seen through the optical head mounted display by registering live data and virtual data of the patient ([0146], [0199], wherein superimposed virtual and live data comprise a combined image and the superimposing seen through the OHMD comprises displaying the combined image). Lang teaches registration of the virtual data and live data may be performed by identifying and marking a surgical site or target tissue in the virtual data ([0655]). Lang further teaches after successful registration of virtual and live data, the OHMD can show desired 3D trajectory including an entry point ([1577]). Since the surgical site is marked in the virtual data, the combined image comprising the virtual data superimposed on the live data is also marked. By registering, superimposing virtual patient data with live patient data, and showing an entry point on the OHMD, a “virtual entry site that is located on the combined image” is determined and is based on the medical images and marked surgical site in the combined image. Lang further teaches the data displayed by the OHMD may concurrently be displayed on a separate computer or display monitor ([1285]), and aspects or components of a virtual surgical plan can be displayed and superimposed by either the OHMD unit or the separate display monitor ([1303]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to use pre/intra-operative images for building the 3D model and to register and superimpose virtual data with captured live data including an entry point as taught by Lang ([1195], [0145-0146], [0199], [1577]). Oezbek similarly teaches providing for pre-operative image data ([0026-0027]) but fails to explicitly teach how a model corresponding to the patient is built. Lang shows the pre-operative image data may be used to generate a model ([1195]). Therefore, it would be obvious to use the teachings of Lang for the purpose of building a model. A model based on scans of the patient would predictably yield an accurate representation of said patient. In contrast to recording live data and superimposing virtual data on top, Oezbek teaches overlaying virtual data over the actual patient as seen from the perspective of the surgeon (Fig. 3, [0008], [0048]). By modifying Oezbek to rather record and capture live data and overlaying virtual data on captured live data as taught by Lang, the virtual data including virtual surgical plans may remain superimposed and/or aligned with live data regardless of view angle or perspective of the viewer (i.e. alignment and/or superimposition can be maintained as the viewer moves his or her head or body) as recognized by Lang ([0144], [0146]). Moreover, registering virtual and live data and creating/showing a virtual entry point on the display as taught by Lang ([1577]) has the similar benefit mentioned earlier, the alignment/superimposition of the virtual entry point is maintained regardless of viewing angle.
Claims 3, 5, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767) as applied to claims 1, 7, and 13 above, and further in view of Atarot (WO2021214754).
Regarding claim 3, Oezbek in view of Lang teaches the invention as claimed above in claim 1.
Oezbek further teaches making a third determination as to whether a longitudinal axis (240) of the instrument image (50) lies on the guiding path (210) and generating feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the target trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach the invention further comprising: determining whether an instrument image of the surgical instrument appears in the combined image.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach the invention further comprising: when it is determined that the instrument image appears in the combined image, making a first determination as to whether a tip of the instrument image lies on the virtual entry site, making a second determination as to whether the tip of the instrument image reaches the surgical target site, and making a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous method for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Regarding claim 5, Oezbek in view of Lang teaches the invention as claimed above in claim 1.
Oezbek teaches the invention further comprising: making a third determination as to whether a longitudinal axis (240) of the virtual instrument (50) lies on the guiding path (210), and generating feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the target trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach the invention further comprising: determining whether an instrument image of the surgical instrument appears in the combined image; when it is determined that the instrument image appears in the combined image, generating a virtual instrument that corresponds to the surgical instrument, displaying the virtual instrument in the combined image at a location where the instrument image appears.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument. Lang further teaches the virtual surgical instrument may be superimposed onto or displayed near the physical surgical instrument when performing physical surgery ([1360], [1369-1370]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach the invention further comprising: when it is determined that the instrument image appears in the combined image, making a first determination as to whether a tip of the virtual instrument lies on the virtual entry site, making a second determination as to whether the tip of the virtual instrument reaches the surgical target site, and making a fourth determination as to whether the virtual instrument moves along the guiding path.
In an analogous method for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may predictably be initiated.
Regarding claim 9, Oezbek in view of Lang teaches the invention as claimed above in claim 7.
Oezbek teaches wherein said processor further includes: an instrument-tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors), make a third determination as to whether a longitudinal axis (240) of the instrument image (50) lies on the guiding path (210), and generate feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach wherein the instrument-tracking module is configured to determine whether an instrument image of the surgical instrument captured by said image capturing device appears in the combined image.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach the instrument-tracking module configured to when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the instrument image lies on the virtual entry site, make a second determination as to whether the tip of the instrument image reaches the surgical target site, and make a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Regarding claim 11, Oezbek in view of Lang teaches the invention as claimed above in claim 7.
Oezbek teaches wherein said processor further includes: an instrument tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors) configured to make a third determination as to whether a longitudinal axis of the virtual instrument lies on the guiding path and generate feedback based on any one of results of the first, second, third, and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach the instrument-tracking module configured to determine whether an instrument image of the surgical instrument captured by said image capturing device appears in the combined image, and when it is determined that the instrument image appears in the combined image, generate a virtual instrument that corresponds to the surgical instrument, and display in the combined image via said display the virtual instrument that is placed at a location where the instrument image appears.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument. Lang further teaches the virtual surgical instrument may be superimposed onto or displayed near the physical surgical instrument when performing physical surgery ([1360], [1369-1370]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach wherein the instrument-tracking module is configured to when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the virtual instrument lies on the virtual entry site, make a second determination as to whether the tip of the virtual instrument reaches the surgical target site, and make a fourth determination as to whether the virtual instrument moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Regarding claim 14, Oezbek in view of Lang teaches the invention as claimed above in claim 13.
Oezbek further teaches wherein the program instructions further constitute an instrument-tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors), the program instructions being executable by the system (20) to further cause the system (20) to, by the instrument tracking module (10): make a third determination as to whether a longitudinal axis (240) of the instrument (50) lies on the guiding path (210), and generate feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach determine whether an instrument image of the surgical instrument appears in the combined image.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the instrument image lies on the virtual entry site, make a second determination as to whether the tip of the instrument image reaches the surgical target site, and make a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Regarding claim 16, Oezbek in view of Lang teaches the invention as claimed above in claim 13.
Oezbek further teaches wherein the program instructions further constitute an instrument-tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors), the program instructions being executable by the system to further cause the system to, by the instrument tracking module (10): make a third determination as to whether a longitudinal axis (240) of the instrument (50) lies on the guiding path (210), and generate feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach determine whether an instrument image of the surgical instrument appears in the combined image; and when it is determined that the instrument image appears in the combined image, generate a virtual instrument that corresponds to the surgical instrument, display in the combined image the virtual instrument that is placed at a location where the instrument appears.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument. Lang further teaches the virtual surgical instrument may be superimposed onto or displayed near the physical surgical instrument when performing physical surgery ([1360], [1369-1370]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the instrument image lies on the virtual entry site, make a second determination as to whether the tip of the instrument image reaches the surgical target site, and make a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Claims 4, 6, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767) and Atarot (WO2021214754) as applied to claims 3, 5, 9, 11, and 14 above, and further in view of Poltaretskyi (US20190380792).
Regarding claims 4 and 6, Oezbek in view of Lang and Atarot teach the inventions as claimed above in claims 3 and 5.
However, Oezbek fails to teach wherein: generating feedback includes generating one of visual feedback, audio feedback, tactile feedback and combinations thereof; the visual feedback includes at least one of a color transition of an indicator and a message pop-up; the audio feedback includes playback of a sound notification; and the tactile feedback includes vibrations emitted by a portable device.
In an analogous method for guiding surgical procedures field of endeavor, Poltaretskyi teaches such a feature. Poltaretskyi teaches a mixed reality (MR) system (212) for use by a surgeon for a surgical procedure ([0179], [0184]). Poltaretskyi teaches the MR system (212) may include a visualization device (213) that may be worn by the surgeon (Fig. 9, [0184], wherein the worn visualization device 213 comprise a portable device). Poltaretskyi teaches the MR system (212, 108) may provide visual surgical guidance ([0188], [0200]). Poltaretskyi teaches the MR system (212) can display visible indicators or provide other feedback including vibration and audible beeps to prompt a surgeon to move an instrument in a certain direction, i.e. to indicate that a surgical instrument is aligned according to a surgical plan ([0351]). Poltaretskyi further teaches the MR system (212) may vibrate when a target depth has been reached or when the orientation of the tool drifts more than a threshold amount from a target orientation or trajectory ([0462]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to further include vibrational feedback or auditory beeps to indicate alignment or when a target has been reached as taught by Poltaretskyi ([0351], [0462]). The feedback as described predictably provides for further assistance/guidance to surgeons by relaying information indicating whether certain conditions are met as recognized by Poltaretskyi ([0207], [0351]).
Regarding claims 10 and 12, Oezbek in view of Lang and Atarot teach the inventions as claimed above in claims 9 and 11.
However, Oezbek fails to teach wherein: the feedback thus generated includes one of visual feedback, audio feedback, tactile feedback and combinations thereof; the visual feedback includes at least one of a color transition of an indicator and a message pop-up; the audio feedback includes playback a sound notification; and the tactile feedback includes vibrations emitted by a portable device.
In an analogous method for guiding surgical procedures field of endeavor, Poltaretskyi teaches such a feature. Poltaretskyi teaches a mixed reality (MR) system (212) for use by a surgeon for a surgical procedure ([0179], [0184]). Poltaretskyi teaches the MR system (212) may include a visualization device (213) that may be worn by the surgeon (Fig. 9, [0184], wherein the worn visualization device 213 comprise a portable device). Poltaretskyi teaches the MR system (212, 108) may provide visual surgical guidance ([0188], [0200]). Poltaretskyi teaches the MR system (212) can display visible indicators or provide other feedback including vibration and audible beeps to prompt a surgeon to move an instrument in a certain direction, i.e. to indicate that a surgical instrument is aligned according to a surgical plan ([0351]). Poltaretskyi further teaches the MR system (212) may vibrate when a target depth has been reached or when the orientation of the tool drifts more than a threshold amount from a target orientation or trajectory ([0462]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to further include vibrational feedback or auditory beeps to indicate alignment or when a target has been reached as taught by Poltaretskyi ([0351], [0462]). The feedback as described predictably provides for further assistance/guidance to surgeons by relaying information indicating whether certain conditions are met as recognized by Poltaretskyi ([0207], [0351]).
Regarding claim 15, Oezbek in view of Lang and Atarot teaches the invention as claimed above in claim 14.
However, Oezbek fails to teach wherein: the feedback thus generated includes one of visual feedback, audio feedback, tactile feedback and combinations thereof; the visual feedback includes at least one of a color transition and a message pop-up; the audio feedback includes playback of a sound notification; and the tactile feedback includes vibration emitted by a portable device.
In an analogous method for guiding surgical procedures field of endeavor, Poltaretskyi teaches such a feature. Poltaretskyi teaches a mixed reality (MR) system (212) for use by a surgeon for a surgical procedure ([0179], [0184]). Poltaretskyi teaches the MR system (212) may include a visualization device (213) that may be worn by the surgeon (Fig. 9, [0184], wherein the worn visualization device 213 comprise a portable device). Poltaretskyi teaches the MR system (212, 108) may provide visual surgical guidance ([0188], [0200]). Poltaretskyi teaches the MR system (212) can display visible indicators or provide other feedback including vibration and audible beeps to prompt a surgeon to move an instrument in a certain direction, i.e. to indicate that a surgical instrument is aligned according to a surgical plan ([0351]). Poltaretskyi further teaches the MR system (212) may vibrate when a target depth has been reached or when the orientation of the tool drifts more than a threshold amount from a target orientation or trajectory ([0462]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to further include vibrational feedback or auditory beeps to indicate alignment or when a target has been reached as taught by Poltaretskyi ([0351], [0462]). The feedback as described predictably provides for further assistance/guidance to surgeons by relaying information indicating whether certain conditions are met as recognized by Poltaretskyi ([0207], [0351]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767) and Yang (US20130060146).
Regarding claim 17, Oezbek teaches a processor for guiding a surgical instrument (50), said processor comprising a model-building module (20), an image-registration module (20) and a guiding-line-generating module (20), said processor being utilized by an electronic device (30) to cause the electronic device (30) to ([0028], wherein the surgical navigation system may further comprise a navigation controller 80 which may be in communication with a central processing unit (CPU) and/or other processors, [0040], wherein the HMD 30 may further comprise a head-mounted display controller 180 that is configured to be in communication with the navigation controller 80 of the surgical navigation system 20, [0069-0070], visualization of a model or 3-D image of the patient 260 – comprises the software having a model-building module, [0007], The surgical navigation system may be further configured to register the position and/or orientation of the head-mounted display, patient tracker, and surgical instrument with patient data to generate and display an augmented reality visualization on a lens or screen of the head-mounted display – comprises the processor having an image-registration module, [0011], The surgical navigation system may be configured to plan a target trajectory axis based on patient data for the alignment of a tip of a surgical instrument – comprises the processor having a guiding-line generating module):
provide a plurality of medical images which are related to a subject (60) for selection of one medical image from among the plurality of medical images as a target image, and display the target image, the target image containing an image portion (130) which represents a lesion of the subject and on which a surgical target site (130) is to be assigned (Figs. 7-8, [0007], [0026], [0049], [0069-0070], wherein a surgeon inputs patient data comprising pre-operative images of the patient’s anatomy, wherein the patient 260 and/or patient data may be displayed on the lens 36 of the HMD 30. The portion of the patient 260 and/or patient data displayed on the lens 36 may include the target object 130, wherein patient data comprises pre-operative images of the patient’s anatomy and target objects. Target object 130 may represent an item within the patient 60 that is to be operated on during the medical procedure, such as a tumor or organ);
build, by the model-building module (20), a 3D image model (260) which corresponds to the subject (60) and which is marked with the surgical target site (130) (Figs. 7-8, [0069-0070]);
by said guiding-line-generating module (20),
determine, based on patient markers (42), a virtual entry site (62) that is located on the combined image and that corresponds to an actual entry site on the subject (60) (Fig. 3, [0035], [0048]),
connect the surgical target site (130) and the virtual entry site (62) with a straight line (Figs. 3-5, 7-8, [0050], wherein the target trajectory axis 210 may be defined by a solid line connecting a target object 130 and an entry point),
generate a guiding path (210) extending from the virtual entry site (62) in a direction away from the surgical target site (130) and along the straight line (Figs. 3-5 and 8 show a target trajectory axis 210 as a guiding path extending from the virtual entry site 62, 262), and
display the guiding path (210) for guiding the surgical instrument (50) (Figs. 3-5 and 7-8, [0049-0050], [0053], [0060], [0069-0070]).
However, Oezbek fails to teach wherein the 3D image model is based on the medical images and the target image with the surgical site assigned; capture a real-time image of the subject; by said image-registration module, perform image registration to superimpose the 3D image model on the real-time image so as to result in a combined image which is marked with the surgical target site, and display the combined image; and wherein determining a virtual entry site is based on the medical images and the surgical target site marked on the combined image.
In an analogous visual guidance for surgical procedures field of endeavor, Lang teaches such a feature. Lang teaches an intra-operative and pre-operative data/scans may be used to generate/build a 3D model of the patient (173 ,181) (Fig. 15, [0201], [1195]). Lang teaches live data (18) may be acquired by using image or video capture systems ([0145]). Lang teaches virtual data of the patient can be projected superimposed onto live data of the patient seen through the optical head mounted display by registering live data and virtual data of the patient ([0146], [0199], wherein superimposed virtual and live data comprise a combined image and the superimposing seen through the OHMD comprises displaying the combined image). Lang teaches registration of the virtual data and live data may be performed by identifying and marking a surgical site or target tissue in the virtual data ([0655]). Lang further teaches after successful registration of virtual and live data, the OHMD can show desired 3D trajectory including an entry point ([1577]). Since the surgical site is marked in the virtual data, the combined image comprising the virtual data superimposed on the live data is also marked. By registering, superimposing virtual patient data with live patient data, and showing an entry point on the OHMD, a “virtual entry site that is located on the combined image” is determined and is based on the medical images and marked surgical site in the combined image. Lang further teaches the data displayed by the OHMD may concurrently be displayed on a separate computer or display monitor ([1285]), and aspects or components of a virtual surgical plan can be displayed and superimposed by either the OHMD unit or the separate display monitor ([1303]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to use pre/intra-operative images for building the 3D model and to register and superimpose virtual data with captured live data including an entry point as taught by Lang ([1195], [0145-0146], [0199], [1577]). Oezbek similarly teaches providing for pre-operative image data ([0026-0027]) but fails to explicitly teach how a model corresponding to the patient is built. Lang shows the pre-operative image data may be used to generate a model ([1195]). Therefore, it would be obvious to use the teachings of Lang for the purpose of building a model. A model based on scans of the patient would predictably yield an accurate representation of said patient. In contrast to recording live data and superimposing virtual data on top, Oezbek teaches overlaying virtual data over the actual patient as seen from the perspective of the surgeon (Fig. 3, [0008], [0048]). By modifying Oezbek to rather record and capture live data and overlaying virtual data on captured live data as taught by Lang, the virtual data including virtual surgical plans may remain superimposed and/or aligned with live data regardless of view angle or perspective of the viewer (i.e. alignment and/or superimposition can be maintained as the viewer moves his or her head or body) as recognized by Lang ([0144], [0146]). Moreover, registering virtual and live data and creating/showing a virtual entry point on the display as taught by Lang ([1577]) has the similar benefit mentioned earlier, the alignment/superimposition of the virtual entry point is maintained regardless of viewing angle.
However Oezbek, when modified by Lang, fails to teach wherein the processor for guiding the surgical instrument is an application-specific integrated circuit (ASIC).
In an analogous system for surgical guidance and image registration field of endeavor, Yang teaches such a feature. Yang teaches an image-based surgical guidance feedback system (100) including a surgical guidance controller (3) ([0071]). Yang teaches the controller (3) may be implemented as an application-specific integrated circuits (ASIC) coupled to the CPU ([0077]). Yang teaches a processor executes instructions to carry out the techniques of surgical guidance ([0081]). Yang further teaches alternatively, the logic to perform surgical guidance could be implemented by an ASIC ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to substitute the processor with an ASIC as taught by Yang ([0077], [0081-0082]). Using an ASIC as opposed to a conventional processor is well understood and routine in the art for performing particular tasks. Because ASICs are custom designed to perform a particular tasks, they typically are more power efficient and/or faster than conventional processors for performing said task.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767) and Yang (US20130060146) as applied to claim 17 above, and further in view of Atarot (WO2021214754).
Regarding claim 18, Oezbek in view of Lang and Yang teach the invention as claimed above in claim 17.
Oezbek teaches the invention further comprising an instrument-tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors), said ASIC being utilized by the electronic device (30) to further cause the electronic device (30) to, by said instrument-tracking module (10): make a third determination as to whether a longitudinal axis (240) of the instrument image (50) lies on the guiding path (210) and generate feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach determine whether an instrument image of the surgical instrument appears in the combined image.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the instrument image lies on the virtual entry site, make a second determination as to whether the tip of the instrument image reaches the surgical target site, and make a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Regarding claim 20, Oezbek in view of Lang and Yang teach the invention as claimed above in claim 17.
Oezbek teaches the invention further comprising an instrument-tracking module (10) ([0028-0029], [0032-0033], wherein the tracking unit 10 is in communication with the surgical navigation system 20 via the navigation controller 80 which is in communication with the CPU and/or other processors), said ASIC being utilized by the electronic device (30) to further cause the electronic device (30) to, by said instrument-tracking module (10): make a third determination as to whether a longitudinal axis (240) of the instrument image (50) lies on the guiding path (210) and generate feedback based on any one of results of the first, second, third and fourth determinations (Figs. 4-5, [0054], [0056], [0073], wherein deviation vectors 222, 224 appear when the instrument 50 is distanced from the trajectory axis 210, and wherein the lack of a line representing the first deviation vector 222 or the second deviation vector 224 is indicative that the surgical instrument 50 is properly positioned and/or aligned. The presence of the deviation vectors comprise generating feedback based on determining whether the instrument is properly aligned).
However, Oezbek fails to teach determine whether an instrument image of the surgical instrument appears in the combined image; and when it is determined that the instrument appears in the combined image, generate a virtual instrument that corresponds to the surgical instrument, display in the combined image the virtual instrument that is placed at a location where the instrument image appears.
Lang teaches an image and/or video capture system can detect when a surgical instrument with optical markers enters a field of view of the surgeon, and Lang teaches when a next surgical instrument enters the field of view, the OHMD may display a next surgical step ([0429]). Lang teaches surgical steps may be performed with guidance through the OHMD by displaying the virtual surgical instrument ([0735]). Lang also teaches all surgical instruments used during the live surgery can be included in a virtual library of virtual surgical instruments ([0826]). Therefore, Lang teaches detection of an instrument within an image and generating a corresponding virtual instrument in response to detecting the instrument. Lang further teaches the virtual surgical instrument may be superimposed onto or displayed near the physical surgical instrument when performing physical surgery ([1360], [1369-1370]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to detect when an instrument enters an image and to generate a virtual instrument as taught by Lang ([0429], [0735], [0826]). By detecting an instrument, Lang teaches triggering display of a next virtual step which may help facilitate a surgical procedure ([0429]). Moreover, by generating or displaying a virtual surgical instrument which represents a physical surgical instrument and its location, further visual guidance is provided for performing the surgical step or procedure as recognized by Lang ([0005], [1370]).
However Oezbek, when modified by Lang, fails to teach when it is determined that the instrument image appears in the combined image, make a first determination as to whether a tip of the instrument image lies on the virtual entry site, make a second determination as to whether the tip of the instrument image reaches the surgical target site, and make a fourth determination as to whether the instrument image moves along the guiding path.
In an analogous system for guiding an instrument to a target in a body field of endeavor, Atarot teaches such a feature. Atarot teaches calculating a planned trajectory for a medical instrument to reach a target (Page 20 lines 25-26). Atarot teaches planning a trajectory (32) between an entry point (36) and an internal target (38) (Fig. 3, Page 21 lines 14-15). Atarot teaches setting checkpoints along the trajectory once the planned trajectory has been determined (Page 24, lines 4-11). Atarot teaches the checkpoints may be used to verify the position of the instrument, including verifying that the instrument follows the planned trajectory (Page 24, lines 26-30. Verifying that the instrument follows the planned trajectory comprises making a fourth determination as to whether the instrument image moves along the guiding path). Atarot teaches the first checkpoint comprises an entry point and the last checkpoint comprises the target organ and/or target point (Page 25, lines 6-8). Atarot further teaches indicating whether the planned target has been reached during the procedure (Page 28 lines 28-29). As Atarot teaches using the entry point and target organ and/or target point as checkpoints for verifying an instrument’s position, Atarot therefore teaches making a first and second determination of whether an instrument is at an entry site and is at a surgical target site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to create checkpoints at an entry point and target point and to verify whether the instrument follows a planned trajectory as taught by Atarot (Page 24 lines 26-30, Page 25 lines 6-8, Page 28 lines 28-29). By creating checkpoints at these critical points along a trajectory, a user may verify whether an instrument is following a planned trajectory and also to monitor and/or identify obstacles and additionally recalculate a trajectory if needed before advancing the instrument to a next checkpoint/target as recognized by Atarot (Page 24 line 26 – Page 25 line 1). Moreover, checking whether a surgical instrument follows a planned trajectory ensures patient safety as presumably the planned trajectory is safe, i.e. avoids critical structures such as nerves/arteries. By creating a checkpoint at the target organ or surgical site as taught by Atarot, an indication may be generated that the target has been reached as further recognized by Atarot (Page 28 lines 28-29). Knowing the instrument has reached the target, advancement of the instrument may be stopped and surgical procedure may be initiated.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US20200085511) in view of Lang (US20200060767), Yang (US20130060146), and Atarot (WO2021214754) as applied to claim 18 above, and further in view of Poltaretskyi (US20190380792).
Regarding claim 19, Oezbek in view of Lang, Yang, and Atarot teaches the invention as claimed above in claim 18.
However, Oezbek fails to teach wherein: the feedback thus generated includes one of visual feedback, audio feedback, tactile feedback and combinations thereof; the visual feedback includes at least one of a color transition of an indicator and a message pop-up; the audio feedback includes playback of a sound notification; and the tactile feedback includes vibrations emitted by a portable device.
In an analogous method for guiding surgical procedures field of endeavor, Poltaretskyi teaches such a feature. Poltaretskyi teaches a mixed reality (MR) system (212) for use by a surgeon for a surgical procedure ([0179], [0184]). Poltaretskyi teaches the MR system (212) may include a visualization device (213) that may be worn by the surgeon (Fig. 9, [0184], wherein the worn visualization device 213 comprise a portable device). Poltaretskyi teaches the MR system (212, 108) may provide visual surgical guidance ([0188], [0200]). Poltaretskyi teaches the MR system (212) can display visible indicators or provide other feedback including vibration and audible beeps to prompt a surgeon to move an instrument in a certain direction, i.e. to indicate that a surgical instrument is aligned according to a surgical plan ([0351]). Poltaretskyi further teaches the MR system (212) may vibrate when a target depth has been reached or when the orientation of the tool drifts more than a threshold amount from a target orientation or trajectory ([0462]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oezbek to further include vibrational feedback or auditory beeps to indicate alignment or when a target has been reached as taught by Poltaretskyi ([0351], [0462]). The feedback as described predictably provides for further assistance/guidance to surgeons by relaying information indicating whether certain conditions are met as recognized by Poltaretskyi ([0207], [0351]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793